DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 7/6/2022, in which claim 28 was canceled, and claim 1 was amended.  Claims 1, 8, 10, 11 and 13-15 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10, 11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the amendment filed 7/6/2022, the independent claim was amended to recite, “a second round of PCR, wherein the second round of PCR is in-nested, and comprises amplification of the amplification product from the first round of PCR with at least: (1) a first primer, wherein the first primer is in-nested relative to, and is complementary to at least a portion of the region specific primer, and (2) a second primer, wherein the second primer is in-nested relative to, and is complementary to at least a portion of the label specific primer.”  Claim 10 depends from claim 1 and recites, “wherein the at least one region specific primer includes a non-complementary 5’ tail sequence.”  Claim 11 depends from claim 1 or claim 10 and recites, “wherein the at least one label specific primer includes a non-complementary 5’ tail sequence.”  The disclosure does not support a second round of PCR with a second primer that is in-nested relative to and complementary to a portion of a label-specific primer.  Dependent claim 13 requires the first primer and the second primer to include an adapter sequence.  Furthermore, the disclosure does not support the combination of a second round of PCR with this primer and first round PCR primer(s) that contain a non-complementary 5’ tail sequence as claimed in dependent claims 10 and 11.
The reply filed 7/6/2022 indicates that support for the amendment can be found at paragraphs [0014], [0054], [0062] and [0064].
Paragraph [0014] describes Fig. 1E and states, “including a second round of amplification with in-nested target specific primers.”  Thus, the disclosure supports a second round of PCR that makes use of a first primer, wherein the first primer is in-nested relative to the region specific primer used in the first round of PCR.  This paragraph does not provide support for a second round of PCR with a second primer that is in-nested relative to the label specific primer.
Paragraph [0054] provides support for an embodiment where a second round of PCR is performed with in-nested target specific primers that can include “an out-nested portion containing part of the adapter sequence.”  This paragraph provides support for a second round of PCR with an in-nested target specific primer, and an out-nested sequence containing a part of the adapter sequence.  This paragraph does not provide support for a second round of PCR with a second primer that is in-nested relative to the label specific primer.
	Paragraphs [0062]-[0064] provide a description of the embodiment disclosed in Figs. 1D and 1E.  Figure 1D shows the first round of amplification is carried out with a region specific primer 130, which is complementary to sequence downstream of 122, and a label-specific primer 36 having the tail sequence 38 to produce a first PCR product 140 from the initial fragment 26.  The region specific primer does not contain a non-complementary 5’ tail sequence.  Figure 1E shows the second round of amplification is carried out with (1) region specific primer 30, which is complementary to ROI22 (i.e., in-nested relative to primer 130), and a tail sequence 32, which is shown as non-complementary in the figure, but which is described as “including the tail sequence 32 which is complementary to the ROI 22;” and (2) second primer 44 complementary to at least a portion of the sequence 38 added by the label specific primer 36 (i.e., not in-nested relative to the first primer).  The description in paragraph [0064] that “primer 30 including the tail sequence 32 which is complementary to the ROI22” provides support for the first primer being “complementary to at least a portion of the region specific primer” as claimed in claim 1(c)(ii).  The description provided in paragraph [0064] indicates that the in-nested primer (i.e., primer 30 including tail sequence 32) is used with “a suitable second primer, such as the label-specific primer 36.”  This is the same label specific primer that is used in the first round of PCR shown in Fig. 1D.  Because the primer is identical to the label specific primer used in the first round of PCR, it cannot be in-nested relative to the label specific primer.  Furthermore, the region-specific primer used in the first round of PCR does not contain a non-complementary 5’ tail as required by claims 10 and 11, or an adapter as required by claim 13.  Primer 130 is completely complementary based upon the specification and drawings.
	The use of a label specific primer in a first round of PCR, where the label-specific primer comprises a non-complementary tail is supported by the disclosure (primer 36 with non-complementary tail 38).  The use of a region specific primer in a second round of PCR that is in-nested relative to the region specific primer used in the first round of PCR is supported by the disclosure (primer 30).  
The use of a region specific primer in a first round of PCR, where the region-specific primer comprises a non-complementary 5’ tail sequence for use in a method with a second round of PCR with in-nested primers is not supported by the disclosure.  The use of a label specific primer in a first round of PCR, where the label specific primer comprises a non-complementary 5’ tail sequence or adapter for use in a method with a second round of PCR with in-nested primers is not supported by the disclosure.  A second round of PCR with an in-nested region specific primer and an in-nested label specific primer is not supported by the disclosure.
	The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.

Response to Arguments - 35 USC § 112
The rejection of claim 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 7/6/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Patent Application Publication No. 2019/0078150 A1, effective date of March 1, 2016, which is the filing date of Provisional Application No. 62/301,967, cited in a prior action; see the entire reference) in view of Rabinowitz et al (US Patent Application Publication No. 2014/0206552 A1; see the entire reference).  This is a new rejection, necessitated by the amendment filed 7/6/2022.
Regarding claims 1 and 13, Chen et al teach a method of making barcode tagged fragments for sequencing, comprising (i) providing immobilized clonally barcoded transposome complexes, comprising a barcode template comprising the barcode sequence (label sequence) and a transposase binding region (transposon end); (ii) incubating the immobilized barcoded transposome complexes with target DNA to fragment the target DNA and capture the fragments by the immobilized transposome; (iii) releasing the transposase with a heat treatment step; (iv) filling in the gaps generated during transposition with a DNA polymerase to attach the barcode sequence to the 5’ end of the DNA fragment (e.g., Abstract; paragraphs [0049], [0060]-[0063] and Fig. 12; ‘967 at [0040], [0049]-[0052] and Fig. 12).  Chen et al teach targeted sequencing of regions of the genome based upon targeted enrichment of portions of the genome by carrying out a first round of PCR amplification with a barcode primer (label specific primer of the claim) and gene specific primer (GSP1, region specific primer of the claim), and second round of PCR amplification with a barcode primer (label specific primer of the claim) and an in-nested second gene specific primer (GSP2, first primer of the claim) (e.g., Abstract; paragraphs [0003], [0022], [0056] and  [0069]-[0072]; Figs. 18; ‘967 at paragraphs [0046] and [0058]-[0059] and Fig. 18).  Chen et al teach that the use of GSP2 primers nested inside the GSP1 primers can improve the on target rate significantly (paragraph [0071]).
Regarding claim 8, Chen et al teach the method where the nucleic acid is whole genomic DNA (e.g., paragraphs [0071]-[0072]; ‘967 at paragraphs [0058]-[0059]), which is double-stranded DNA.
Regarding claim 10, Chen et al teach the method where the gene specific primer (region specific primer of the claim) used in the first round of PCR includes a non-complementary 5’ tail sequence (e.g., paragraph [0072] and Fig. 19; ‘967 at paragraph [0059] and Fig. 19).
Regarding claims 14 and 15, Chen et al teach the barcode flanked by P5 and P7’ adapter sequences used by the Illumina sequencing platform to form barcode templates (e.g., paragraph [0088] and Figs. 1, 19 and 20; ‘967 at paragraph [0024] and Figs. 1 and 19).
Chen et al do not teach the method where the second round of PCR uses a first primer that is in-nested relative to and is complementary to at least a portion of the region specific primer (GSP1), and a second primer that is in-nested relative to and is complementary to at least one portion of the label specific primer (barcode primer).  Chen et al do not teach that the first and second PCR primers include an adapter sequence.
Rabinowitz et al teach methods of sequencing the DNA from one or more cells, where the preparation of DNA prior to sequencing includes PCR amplification and targeted enrichment, where the PCR amplification can include nested PCR (e.g., Abstract; paragraphs [0159] and [0170]).  Rabinowitz et al teach that during amplification the primers carry sequence compatible tags so that the products are appended with sequence compatible adaptors for use in sequencing (e.g., paragraphs [0156]-[0157]).  Rabinowitz et al teach that nested PCR reduces the number of spurious amplification targets by amplifying, in subsequent reactions, only those amplification products from the previous one that have the correct internal sequence (e.g., paragraph [0170]).  Rabinowitz et al teach that reducing spurious amplification targets improves the number of useful measurements that can be obtained, especially in sequencing (e.g., paragraph [0170]).  Rabinowitz et al teach that a nested PCR approach that uses a partial nesting approach where one or both of the second round primers overlap the first binding sites and extend internally some number of bases achieves additional specificity while minimally increasing the total assay size, which is desirable when sequencing fragments of DNA, such as cfDNA (e.g., paragraph [0170]).  Furthermore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fragmenting and PCR of Chen et al to include the use of two partial nested PCR primers for the second round of PCR, where the second round PCR primers carry sequencing compatible adapters, as taught by Rabinowitz et al, because both Chen et al and Rabinowitz et al teach it is within the ordinary skill in the art to use a form of nested PCR for preparation of fragments for sequencing.  One would have had a reasonable expectation of success in substituting one method of nested PCR for the other in order to achieve the predictable result of providing PCR amplified fragments for downstream sequencing.  
One would have been motivated to make such a modification in order to receive the expected benefit of achieving additional specificity while minimally increasing the total assay size as taught by Rabinowitz et al, and being able to sequence the second round PCR products as taught by Rabinowitz et al.

Response to Arguments- 35 USC § 103
	The rejection of claims 1, 8, 10, 11 and 13-15 under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Caruccio has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/6/2022.  The references do not teach a second round of PCR with a first primer in-nested relative to a region specific primer, and a second primer in-nested relative to a label specific primer.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699